DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  on lines 11-13, the claim refers to a “the first section” and “the second section”, as best understood by the Examiner, the claim should say “the first portion” and “the second portion” to match lines 6-7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over MacCormack et al. (U.S. 6031573), hereinafter MacCormack in view of Rockefeller et al. (U.S. 7979059), hereinafter Rockefeller.

	Regarding claims 1 and 8, MacCormack discloses a method and system, comprising: 
a first device comprising a first camera operable to capture first video data (col. 3, lines 64-66), and a first microphone operable to capture first audio data (col. 94, lines 64-66); 
a second device comprising a second camera operable to capture second video data (col. 3, lines 64-66), and a second microphone operable to capture second audio data (col. 94, lines 64-66); 
communications circuitry (col. 3, lines 39-41); 
memory (col. 17, lines 38-41); 
a display screen (col. 3, lines 34-35); and 
a processor (col. 17, lines 27-30) operable to: 
receive, from the first device, a first streaming feed captured by the first camera (col. 4, lines 55-56); 

display, on the display screen, the first video data (col. 4, lines 60-61); 
detect, based on the second streaming feed, an occurrence (col. 41, lines 14-17 and col. 18, lines 60-63); 
display, based on the occurrence, the second video data on the display screen (col. 18, lines 60-63); 
store, in the memory, based on the detecting the occurrence (col. 41, lines 6-14), data representing the second streaming feed (col. 4, lines 57-60). 
MacCormack does not explicitly disclose transmit, based on a predetermined relationship, the first streaming feed to the second device and the second streaming feed to the first device, wherein the first device monitors the second streaming feed, and the second device monitors the first streaming feed.
However, Rockefeller teaches transmit, based on a predetermined relationship, the first streaming feed to the second device and the second streaming feed to the first device, wherein the first device monitors the second streaming feed, and the second device monitors the first streaming feed (Rockefeller col. 5, line 15-18 and fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacCormack’s system with the missing limitations as taught by Rockefeller to allow for video conferences or surveillance between mobile terminals (Rockefeller col. 3, lines 17-25).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a mobile video transmission system.


Regarding claims 3 and 10, MacCormack in view of Rockefeller teaches the method and system of claims 1 and 8, wherein the occurrence comprises receiving an instruction from a third device to display the second video data on the display screen (MacCormack col. 43, lines 33-39). 

Regarding claims 4 and 11, MacCormack in view of Rockefeller teaches the method and system of claims 3 and 10, further comprising: 
displaying, prior to detecting the occurrence, the second video data on a user display of the third device using at least one of an instant ready-on mode of communication and an intermediate mode of communication (MacCormack col. 43, lines 37-39), and displaying, based on the occurrence, the second video data on the display screen using an active mode of communication (MacCormack col. 79, lines 66-67 to col. 80, lines 1-3). 

Regarding claims 5 and 12, MacCormack in view of Rockefeller teaches the method and system of claims 1 and 8, wherein the occurrence comprises determining that the second video data comprises at least one of: 
the appearance of a particular individual (MacCormack fig. 155); and 
the appearance of a particular item (MacCormack col. 4, lines 54-55 and col. 66, lines 5-7). 


detecting a disappearance of the individual from the first video data; and 
assigning a first value corresponding to a first prominence of the individual displayed within the first video data (MacCormack col. 41, lines 20-26 and col. 64, lines 20-24), 
assigning a second value corresponding to a second prominence of the individual displayed within the second video data, and determining that the second value is greater than the first value (MacCormack col. 41, lines 20-26). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MacCormack in view of Rockefeller as applied to claim 8 above, and further in view of Gottlieb (U.S. 2014/0176665).

Regarding claim 14, MacCormack in view of Rockefeller teaches the system of claim 8. MacCormack does not explicitly disclose wherein the occurrence comprises determining that the second audio data substantially matches the sound profile of specific audio data stored in the memory. 
However, Gottlieb teaches, wherein the occurrence comprises determining that the second audio data substantially matches the sound profile of specific audio data stored in the memory (Gottlieb [0127]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by MacCormack in view of Rockefeller with the missing limitations as taught by Gottlieb to identify overall sentiment or reaction of the audience (Gottlieb [0158]).
.

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacCormack in view of Jannard et al. (U.S. 9497380), hereinafter Jannard.

Regarding claim 15, MacCormack discloses a method comprising: 
receiving, from a first device, a first streaming feed (col. 4, lines 55-56) comprising first audio (col. 94, lines 64-66) data and first video data (col. 3, lines 64-66); 
receiving, from a second device, a second streaming feed (col. 5, lines 1-5) comprising second audio data (col. 94, lines 64-66) and second video data (col. 3, lines 64-66), wherein the first device captures a first portion of a target and the second device captures a second portion of the target (col. 92, lines 53-55); 
displaying, on a display screen, a first composite video data comprising the first video data associated with the first section of the target and the second video data associated with the second section of the target, the first video data being displayed on a first section of the display screen and the second video data being displayed on a second section of the display screen (col. 92, lines 53-55 and fig. 163);
requesting to view a third section of the target, wherein, based on the request, the first device and the second device adjust physical locations and capture the third section of the target (col. 15, lines 33-43). 
MacCormack does not explicitly disclose displaying, on the display screen, a second composite video data comprising the first video data associated with the third section of the target and the second video data associated with the third section of the target, the first video data being displayed on the first 
However, Jannard teaches displaying, on a display screen, a first composite video data comprising the first video data associated with the first section of the target and the second video data associated with the second section of the target, the first video data being displayed on a first section of the display screen and the second video data being displayed on a second section of the display screen (Jannard col. 69, lines 19-21 and 40-42);
requesting to view a third section of the target, wherein, based on the request, the first device and the second device adjust physical locations and capture the third section of the target (Jannard col. 42, lines 6-9, lines 65-67 and col. 43, lines 1-7); and 
displaying, on the display screen, a second composite video data comprising the first video data associated with the third section of the target and the second video data associated with the third section of the target, the first video data being displayed on the first section of the display screen and the second video data being displayed on the second section of the display screen (Jannard col. 69, lines 40-42 and col. 43, lines 3-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacCormack’s method with the missing limitations as taught by Jannard to create dynamic viewpoints based on multiple video feeds (Jannard col. 69, lines 38-43).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a dynamic viewpoint of an object.

Regarding claim 17, MacCormack in view of Jannard teaches the method of claim 15, wherein the first portion is not captured by the second camera, and wherein the second portion is not captured by the first camera (MacCormack col. 92, lines 53-55 and fig. 163). 

Regarding claim 18, MacCormack in view of Jannard teaches the method of claim 15, wherein less than a first entirety of the first portion is captured by the second camera, and less than a second entirety of the second portion is captured by the first camera (MacCormack col. 92, lines 53-55 and fig. 163). 

Regarding claim 19, MacCormack in view of Jannard teaches the method of claim 15, wherein the first camera and the second camera are suspended in air (MacCormack col. 66, lines 33-35 and fig. 155) and are substantially fixed in position relative to one another (MacCormack col. 15, lines 43-48). 

Regarding claim 20, MacCormack in view of Jannard teaches the method of claim 15, wherein the first video data and the second video data at least partially overlap (MacCormack col. 92, lines 53-55 and fig. 163).

Response to Arguments
Applicant's arguments filed 11/30/2020 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. MacCormack in view of Rockefeller for claims 1/8 and MacCormack in view of Jannard for claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW K KWAN/
Primary Examiner, Art Unit 2482